 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 

  SEPARATION AND RELEASE AGREEMENT (this “Agreement”), dated as of January 27,
2010, between PacificHealth Laboratories, Inc., a Delaware corporation (the
“Company”) and Jason Ash (“Ash”).  

 
 
WHEREAS, Ash is currently the President and Chief Executive Officer of the
Company and a member of the Company’s Board of Directors (the “Board”).


WHEREAS, Ash’s employment and compensation are governed by the terms of (1) that
certain Employment Agreement, dated as of January 3, 2008, between the Company
and Ash, as amended by that certain Amendment to Employment Agreement, dated as
of August 5, 2008, and that certain Second Amendment to Employment Agreement,
dated as of June 19, 2009 (collectively, as amended, the “Employment
Agreement”), and (2) that certain Option Certificate issued by the Company to
Ash on December 5, 2007, attached hereto as Exhibit A, providing for the grant
of non-qualified options exercisable for up to 600,000 shares of the Company’s
common stock upon the terms set forth therein (“Option Certificate 1”), and (3)
that certain Option Certificate issued by the Company to Ash on June 24, 2009,
attached hereto as Exhibit B, providing for the grant of non-qualified options
exercisable for up to 200,000 shares of the Company’s common stock upon the
terms set forth therein (“Option Certificate 2”, and collectively with Option
Certificate 1, the “Option Certificates”; the Employment Agreement and the
Option Certificates are collectively referred to as the “Operative Documents”).


WHEREAS, by this Agreement, the Company and Ash each wish, among other matters,
to (1) terminate Ash’s employment with the Company, (2) evidence their agreement
as to the terms of Ash’s termination of employment and related compensation, (3)
evidence their mutual settlement and release of claims, and (4) set forth the
terms upon which Ash will provide short-term transition consulting services to
the Company.


NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:


1.   Definitions.  For the purposes of this Agreement, the following terms shall
have the following definitions:


(a)   “Competitor” means any Person (other than the Company) that, directly or
through a subsidiary or another affiliate, engages in a Restricted Activity;
provided, that Cadbury Schweppes plc shall not be deemed to be a Competitor for
purposes of this Agreement.


(b)   “Confidential Information” means any information of a non-public,
confidential or proprietary nature pertaining to the Company, any of its
affiliates or any other Person with which Ash has been involved as a direct or
indirect result of his performance of employment or other services (including
(without limitation) as an employee, officer, director, advisor, agent,
representative, consultant or other independent contractor) for the Company or
any of its affiliates, including (without limitation) any (i) plans, strategies,
tactics, policies, resolutions, inventions, patents, trademarks, service marks,
trade secrets, copyrighted material, know how, patent, trademark or service mark
applications and other intellectual property (whether or not reduced to writing
or practice), (ii) information regarding litigation or negotiations, (iii) any
marketing or sales information, sales or product plans, prospects and market
research data, (iv) financial information, cost and performance data, and any
debt arrangements, equity ownership or securities transaction information, (v)
technical information, technical drawings and designs, (vi) personnel
information, personnel lists, resumes, personnel data, organizational structure,
compensation and performance evaluations, (vii) customer, vendor or supplier
information, (viii) information regarding the existence or terms of any
agreement or relationship between the Company or any of its affiliates and any
other Person, (ix) information which gives to the Company or any of its
affiliates an opportunity to obtain an advantage over its competitors who or
which do not have access to such information, and (x) the terms of this
Agreement; provided, that Confidential Information shall not include any
information of the Company or its affiliates that has entered the public domain
through no fault or act of Ash or his representatives in breach of this
Agreement.


 
-1-

--------------------------------------------------------------------------------

 
(c)   “Material Violation” means any (i) violation, breach or default by Ash, or
by any of his legal representatives, heirs, executors, administrators,
successors or assigns, of any provision of Section 2(c) through 2(j) or Section
7(a) of this Agreement, or (ii) material violation, breach or default by Ash, or
by any of his legal representatives, heirs, executors, administrators,
successors or assigns, of any other provision of this Agreement, if (in either
of the circumstances described clauses (i) and (ii) above) such violation,
breach or default is not cured within 20 days following delivery by the Company
of written notice of such violation, breach or default.


(d)   “Person” means an individual, governmental authority or agency,
partnership, corporation, limited liability company, limited liability
partnership, trust, joint venture, joint stock company or unincorporated
organization.


(e)   “Restricted Activity” means the manufacture or sale, in the United States
of America, of sports nutrition or diet/weight loss products, or of any other
products that the Company (i) is manufacturing or selling on the date of this
Agreement and that account for more than 5% of the Company’s total revenues, or
(ii) is currently planning (as evidenced by written records) to manufacture or
sell.


2.   Termination of Services and Authority; Termination of Employment Agreement;
Post-Termination Covenants and Agreements.


(a)           Ash’s employment with the Company is hereby terminated effective
as of the date of this Agreement.  Ash and the Company hereby acknowledge and
agree that any and all powers, positions and authority that Ash held or holds
with respect to, or on behalf of the Company, in any capacity, including
(without limitation) any authorized signatory status that Ash may have with
respect to the accounts of the Company, is hereby terminated.  Effective as of
the date of this Agreement, Ash hereby resigns from his director position on the
Board.


(b)           The Employment Agreement is hereby terminated, including (without
limitation) provisions thereof that, but for this Section 2(b), would otherwise
survive termination of such agreements.  The Company and Ash hereby agree that,
notwithstanding anything to the contrary in the Operative Documents (i) vesting
of the options granted to Ash pursuant to the Option Certificates shall cease
effective as of January 11, 2010, and no further options shall vest under the
Option Certificates, (ii) Ash holds vested options (A) pursuant to Option
Certificate 1 exercisable, in the aggregate, for up to 300,000 shares of the
common stock of the Company, at an exercise price of US$0.65 per share, and
(B) pursuant to Option Certificate 2 exercisable, in the aggregate, for up to
25,000 shares of the common stock of the Company, at an exercise price of
US$0.28 per share (the vested options identified in clauses (A) and (B)
collectively, the “Vested Options”), (iii) all other options granted pursuant to
the Option Certificates are hereby irrevocably terminated, and (iv) the Vested
Options are only exercisable within 90 days following the expiration or
termination (whichever occurs first) of Ash’s consulting services pursuant to
Section 3.  Option Certificate 1 and Option Certificate 2, as amended hereby,
shall remain in effect.


 
-2-

--------------------------------------------------------------------------------

 
(c)           Ash shall promptly return to the Company any and all information,
documents and other materials relating to or containing Confidential Information
which are, and any and all other property of the Company or any of its
affiliates or customers which is, in Ash’s possession, care or control,
regardless of whether such materials were created, prepared or contributed to by
Ash, and regardless of the form or medium containing such information, documents
or other materials; provided, that Ash may retain (at his sole expense) the
Company’s cell phone/blackberry and laptop computer currently in Ash’s
possession (collectively, the “Retained Equipment”); provided, further, that if
Ash delivers the Retained Equipment to the Company and the Company is given such
period of time as it shall reasonably require to remove all Confidential
Information from the Retained Equipment, Ash shall not be deemed to have
violated this Section 2(c) if Confidential Information remains on the Retained
Equipment.
 
(d)           Ash shall not disparage the Company, its affiliates or their
respective products, services, directors, officers, representatives or
employees.  The Company shall, and shall cause its directors and officers not
to, disparage Ash.  Nothing in this Section 2(d) shall limit truthful statements
made in good faith, to the extent required by applicable law in connection with
governmental investigations or proceedings.
 
(e)           Ash and the Company shall work in good faith to develop a joint
press release and public announcement regarding the termination of Ash’s
employment with the Company and such other related subjects as are mutually
acceptable to the parties.  The Company shall prepare the initial draft of such
joint press release and public announcement, and submit such draft to Ash for
his comments and approval, which approval shall not be unreasonably withheld,
delayed or conditioned.  Ash may not issue a press release or make a public
announcement except for the joint press release and public announcement
contemplated above or with prior consent of the Company, which may be withheld
for any reason or no reason in its sole discretion.  Nothing in this Agreement
shall prohibit or limit the Company’s right and ability to make such public
announcements and/or disclosures as it deems necessary or advisable or as
required by applicable law.
 
(f)           Ash agrees at all times hereafter, to hold in strictest
confidence, and not to use or disclose, any Confidential Information (including
(without limitation) any Confidential Information remaining on the Retained
Equipment), except (i) as necessary to perform his consulting services for the
Company during the term of his consulting services pursuant to Section 3, (ii)
to the extent it is required to be disclosed by applicable law or governmental
authority, or (iii) with the prior written consent of the Company, which may be
withheld for any reason or no reason in its sole discretion; provided, that Ash
shall not be deemed to violate this Section 2(f) by considering or consummating
a Company Sale in which Ash or a controlled affiliate of Ash is the relevant
acquiror.  Ash further agrees not to make or retain copies of any Confidential
Information except as expressly authorized in writing by the Company or as
contemplated in Section 2(c).
 
(g)           For a period of one year following the date of this Agreement, Ash
shall not directly or indirectly, anywhere in the United States of America (i)
solicit, recruit, hire, engage or contract with, any Persons employed or
retained as employees, consultants or other independent contractors by the
Company as of the date of this Agreement, or (ii) encourage any such Persons
described in clause (i) above to terminate or adversely alter their relationship
with the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
(h)           Ash hereby agrees that any and all intellectual property
developed, contributed to or created by him (i) in the course of his performance
of services for the Company (including (without limitation) pursuant to the
Employment Agreement or pursuant to Section 3 of this Agreement), or (ii) during
the term of his services for the Company (including (without limitation)
pursuant to the Employment Agreement or pursuant to Section 3 of this
Agreement), to the extent such intellectual property relates to the business of
the Company or makes use of Confidential Information or was developed using
resources of the Company (collectively, the “Assigned IP”), shall (in each case)
be the property of the Company and is hereby irrevocably and fully assigned to
the Company and its successors and assigns forever.  Ash agrees to take any
actions, and execute, deliver and file any documents or instruments, requested
by the Company to confirm, protect or perfect the Company’s exclusive rights,
title and interest in and to the Assigned IP.  Ash agrees that if the Company is
unable because of his unavailability, incapacity, or for any other reason, to
secure his signature to apply for or to pursue or perfect any application for
any United States or foreign patents, trademarks or service marks, or copyright
registrations covering the Assigned IP, then Ash hereby designates and appoints
the Company and its duly authorized officers and agents as his agent and
attorney in fact, to act for and on his behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further perfect
or record the transfer of Assigned IP pursuant hereto, and/or to further the
prosecution and issuance, or defense, of patents, copyright, trademark and
service mark applications or registrations thereon, in each case with the same
legal force and effect as if executed by him.  This designation and appointment
is coupled with an interest, and is irrevocable.


(i)           Ash agrees that for a period of one year following the date of
this Agreement, Ash shall not, anywhere in the United States of America, be or
become an employee, officer, director, partner, member, manager, agent or
representative of, an investor in or security holder of, or a consultant,
advisor, service provider or vendor to, a Competitor; provided, that (i) nothing
in this Section 2(i) shall prohibit Ash from acquiring or holding a passive
investment of 5% or less, in the aggregate, of any class or series of the
outstanding equity securities of any publicly-listed issuer, and (ii) Ash shall
not be deemed to violate this Section 2(i) by becoming an employee of, or
consultant to, a Competitor if (A) the relevant Competitor engages in businesses
other than Restricted Activities, as well as Restricted Activities, (B) prior to
becoming an employee of, or consultant to, such Competitor, Ash notifies the
Company in writing of his prospective employment with, or engagement as a
consultant by, the relevant Competitor, including the name and address of such
Competitor, Ash’s prospective title with such Competitor, and Ash’s prospective
duties and responsibilities with such Competitor (set forth in reasonable
detail), (C) Ash certifies to the Company that he will not engage in, assist or
render advice with respect to, any Restricted Activity with, for or on behalf of
the relevant Competitor and further certifies that he has notified his superiors
at the relevant Competitor of his obligations and restrictions under this
Agreement, and (D) the Board, acting in good faith, determines that Ash’s duties
and responsibilities with, for or on behalf of the relevant Competitor will not
constitute or involve any Restricted Activity.


(j)           Ash acknowledges and admits that a breach of any term or provision
set forth in the Section 2(c) through (i) will cause the Company irreparable
harm.  Ash further acknowledges and admits that the damages resulting from such
a breach will be difficult or impossible to ascertain, and will be of the sort
that cannot be compensated by money or other damages.  Ash therefore waives (and
is estopped from asserting in a court of law or equity) any argument that the
breach, or threatened breach, of any of such terms and provisions does not
constitute irreparable harm for which an adequate remedy at law is
unavailable.  Ash agrees that the Company shall be entitled to seek specific
performance or other injunctive relief to compel compliance with such terms and
provisions, without requirement of posting a bond.  Nothing contained in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for a breach, or threatened breach, by
Ash of any of the covenants contained in the provisions referred to above.
 
 
-4-

--------------------------------------------------------------------------------

 
3.   Transition Consulting Services.


(a)           Commencing on the date of this Agreement, Ash is hereby engaged to
provide consulting services to the Company for the 90-day period immediately
following the date of this Agreement, after which such period this consulting
engagement shall automatically terminate unless extended by mutual written
agreement of the Company and Ash.  In performing the consulting services, Ash
shall hold the title, “Executive Advisor”. The consulting services to be
performed by Ash hereby include (i) transition of existing customer
relationships and contacts to other Company employees, (ii) assisting the
Company in transitioning management of the business and affairs of the Company,
and other matters previously managed by Ash, to the Company’s remaining or new
management, (iii) using diligent and reasonable best efforts to cause Dr
Pepper Snapple Group Inc. (“DPS”) to remove, or to make such other revisions
satisfactory to the Company to, the existing key person clause (which currently
names Ash as the “Key Person” for purposes of DPS’s termination rights through
July 25, 2010) in DPS’s agreement with the Company (provided, that in no event
shall Ash be liable under, or deemed to be in violation, breach or default of,
this Agreement, or of any other obligation to the Company, if despite such
efforts DPS does not make the revisions described above), and (iv) all such
other consulting services as the Company may reasonably request.  Ash shall
perform all such consulting services in a diligent and professional manner, and
devote such time, during regular business hours, as in the reasonable discretion
of the Company shall be necessary for the performance of such consulting
services during the consulting period.  During the term of the consulting
services, the Company will pay Ash consulting fees at a rate of US$5,673.08 per
week (pro rated for periods of less than a full week), in arrears, which
payments shall be made in accordance with the Company’s regular payroll dates
and practices.  Amounts paid to Ash as consulting fees pursuant to this Section
3(a) shall be deducted from the total amount of Severance Payments payable
pursuant to Section 4(b).


(b)           In connection with the performance of consulting services as
described in this Section 3, Ash is an independent contractor, and not an
employee, officer or agent of the Company or any of its affiliates, and neither
the Company nor any of its affiliates shall be liable for or bound by,
contractually or otherwise, any representation, act or omission of or by Ash in
connection with the performance of such consulting services.  Ash acknowledges
and agrees that he is obligated to report as 1099 income all compensation
received by him pursuant to this Section 3, and agrees to pay all
self-employment and other taxes thereon. The Company will not withhold taxes,
social security, unemployment insurance or other items normally withheld from
employee compensation, nor will the Company provide any insurance or other
benefits to Ash, except as otherwise expressly provided in Section 5. Any and
all sums subject to deductions, if any, required to be withheld and/or paid
under any applicable state, federal, foreign or local laws on such income or
services shall be Ash’s sole responsibility, and Ash hereby agrees to indemnify
and hold the Company harmless from any and all damages, claims and expenses
arising out of or resulting from any claims asserted by any taxing authority as
a result of or in connection with said payments or services.


(c)           The Company shall reimburse Ash for out of pocket costs and
expenses reasonably incurred by Ash in the proper performance of his consulting
services pursuant to this Section 3 promptly following the Company’s receipt of
reasonable and reasonably detailed evidence of such costs and expenses;
provided, that as a condition to the Company’s obligation to reimburse Ash
therefor, Ash shall obtain the written consent of the Company prior to incurring
costs or expenses in excess of US$250 individually or US$1,000 in the aggregate
during the term of his consulting services pursuant to this Section 3.


(d)          Ash shall be indemnified by the Company against third party claims
or liabilities in connection with his performance of consulting services
pursuant to this Section 3 upon the same terms as officers of the Company are
entitled to indemnification for claims or liabilities against them in connection
with their officerial services on behalf of the Company pursuant to the bylaws
and/or the certificate of incorporation of the Company.


 
-5-

--------------------------------------------------------------------------------

 
4.   Payments to Ash.  The Company shall pay Ash the following amounts upon the
terms provided below:


(a)           US$9,218.75 shall be paid to Ash by the Company for salary earned
through the date of termination of Ash’s employment, but unpaid as of the date
of this Agreement.  Such payment shall be made by the Company to Ash in
accordance with the Company’s regular payroll dates and practices;


(b)          An amount equal to US$295,000, less (x) the aggregate amount of all
consulting fees paid to Ash pursuant to Section 3(a), (y) all salary paid to Ash
between January 11, 2010 and the date of this Agreement (including (without
limitation) pursuant to Section 4(a)), and (z) $1,666.67 (being the amount that
was overpaid by the Company to Ash on January 15, 2010), shall be paid to Ash
(including, for purposes of this Section 4(b) only, such other Person as Ash may
reasonably choose to receive payments pursuant to this Section 4(b) and shall
designate to the Company by written notice) by the Company in respect of the
one-year period beginning January 11, 2010 (the “Severance Period”), which net
amount shall be payable to Ash in arrears in equal installments (subject to the
payment of any final balance) over the course of the Severance Period on the
Company’s regular payroll dates (collectively, the “Severance
Payments”).  Severance Payments made pursuant to this Section 4(b) shall
commence on the Company’s first regular payroll payment date that follows the
expiration or termination of Ash’s consulting engagement with the Company
pursuant to Section 3(a).  Notwithstanding anything to the contrary in the
foregoing, the amounts payable to Ash pursuant to this Section 4(b) shall (i) be
reduced on dollar-for-dollar basis for all income, salary and/or wages received
by Ash (or received by an affiliated consulting firm for Ash’s personal
services) during the Severance Period in respect of full-time or substantially
full-time employment of or services by Ash, and (ii) terminate entirely (and the
Company shall have no further obligation to make such payments) in the event of
a Material Violation of this Agreement.  Ash shall promptly notify the Company
in writing of the receipt of any income described in clause (i) above.  To the
extent that the payments made to Ash pursuant to this Section 4(b) exceed the
amounts properly payable to Ash in accordance with the terms of this Section
4(b), Ash shall promptly so notify the Company in writing and promptly refund
such excess payments to the Company. Ash acknowledges and agrees that he is
obligated to report as 1099 income all compensation received by him pursuant to
this Section 4(b), and agrees to pay all taxes thereon. The Company will not
withhold taxes, social security, unemployment insurance or other items normally
withheld from employee compensation with respect to such payments,  Any and all
sums subject to deductions, if any, required to be withheld and/or paid under
any applicable state, federal, foreign or local laws on such income or services
shall be Ash’s sole responsibility, and Ash hereby agrees to indemnify and hold
the Company harmless from any and all damages, claims and expenses arising out
of or resulting from any claims asserted by any taxing authority as a result of
or in connection with said payments.


(c)           Unless the Company has paid, or has become obligated to pay, the
Net Change of Control Payment (as defined below) to Ash, the Company shall
reimburse Ash for Qualifying Relocation Costs (as defined below) in the
aggregate amount of US$50,000 in accordance with the terms of this Section
4(c).  Payments to Ash for Qualifying Relocation Costs shall be made by the
Company in a single lump sum of US$50,000 contingent upon, and within 10
business days following, Ash’s delivery to the Company of reasonable and
reasonably detailed documentation of Ash’s payment or incurrence (whether or not
yet paid by Ash) of any Qualifying Relocation Costs.  For the purposes hereof,
“Qualifying Relocation Costs” means reasonable out of pocket costs and expenses
actually paid or incurred by Ash in relocating Ash and his family outside the
United States of America (e.g., hiring movers or ordering plane tickets), if and
to the extent that prior to July 31, 2010:  (i) Ash’s H1B visa is terminated by
reason of the termination of Ash’s employment with the Company and Ash is
required to leave the United States of America within 30 days or less; (ii) Ash
and his family actually leave the United States of America prior to July 31,
2010 by reason of the circumstances described in clause (i) above, and (iii) no
third Person pays, is willing to pay, or becomes obligated to pay such costs and
expenses in connection with or in consideration of an existing or prospective
employment or consulting arrangement or other services.  Ash shall promptly
notify the Company in writing if a third Person pays, is willing to pay, or
becomes obligated to pay such costs and expenses in connection with or in
consideration of an existing or prospective employment or consulting arrangement
or other services.  To the extent that the payments made to Ash pursuant to this
Section 4(c) exceed the amounts properly payable to Ash in accordance with the
terms of this Section 4(c), Ash shall promptly so notify the Company in writing
and promptly refund such excess payments to the Company.


 
-6-

--------------------------------------------------------------------------------

 
(d)           In the event that (i) on or before February 11, 2010, the Company
enters into a binding letter of intent or definitive agreement with a third
party acquiror to consummate a Company Sale (as defined below), (ii) the Company
Sale provided for in the relevant binding letter of intent or agreement is
consummated within 6 months following the date of this Agreement, and (iii) a
Material Violation has not occurred as of or prior to the consummation of such
Company Sale, the Company shall, promptly following the consummation of such
qualifying Company Sale, pay Ash a lump sum amount equal to US$147,500, less the
aggregate amount actually paid to Ash pursuant to Section 4(c) (the “Net Change
of Control Payment”).  For the purposes hereof, “Company Sale” means (A) any
merger or consolidation of the Company with or into another Person, (B)
acquisition by any Person or group of Persons (other than officers or directors
of the Company) of currently outstanding capital stock of the Company
representing at least 50% of capital stock of the Company entitled to vote in
the election of the Company’s directors, or (C) transfer or sale of all or
substantially all of the assets of the Company, in each case provided that the
stockholders of the Company immediately prior to consummation of the relevant
transaction do not hold, directly or indirectly, 50% or more of the outstanding
capital stock or other equity securities of the surviving or acquiring Person
immediately following the consummation of the relevant transaction.


(e)           During the term of Ash’s consulting services pursuant to Section
3, the Company shall pay Ash a total of US$106 per calendar month towards the
cost of premiums for an insurance policy on the life of Ash that Ash may procure
to replace the insurance policy on the life of Ash provided by the Company prior
to the date of this Agreement (which existing policy provided by the Company
shall terminate in connection with the termination of Ash’s employment hereby).


5.   Continuing Benefits.  Except to the extent otherwise required by
non-waivable provisions of applicable law, the participation of Ash and his
family members in any and all benefits, plans, policies and programs maintained
by the Company is terminated as of the date of this Agreement.  Notwithstanding
the immediately–preceding sentence, in the event Ash elects to continue coverage
under the Company’s group health insurance plan as provided under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) after the date of this
Agreement, the Company shall, for a period of 6 calendar months following the
date of this Agreement, pay to Ash the amount of US$1,696.63 per month (being
the estimated monthly premium under COBRA for Ash and his eligible family
members); provided, that payments for COBRA premiums pursuant to this Section 5
shall cease if and when Ash becomes eligible to participate in another
employer’s group health insurance plan or otherwise obtains other healthcare
coverage.  Ash shall promptly notify the Company in writing if and when Ash
becomes eligible to participate in another employer’s group health insurance
plan or otherwise obtains other healthcare coverage.  Any extension of coverage
under the Company’s group health insurance plan required by applicable law
(including (without limitation) pursuant to COBRA) shall, except as otherwise
expressly provided in this Section 5, be at Ash’s sole expense.
 
 
-7-

--------------------------------------------------------------------------------

 
6.   Termination of Certain Payments and Benefits; Refund of Certain
Payments.  Notwithstanding anything to the contrary in this Agreement, except to
the extent otherwise required by non-waivable provisions of applicable law, all
rights, payments and other entitlements of Ash pursuant to Sections 3, 4 and 5
of this Agreement shall (unless earlier terminated) automatically terminate upon
(a) the consummation of a Company Sale, if Ash or any of Ash’s affiliates or
family members is the relevant acquiror, or is a sponsor, member or controlling
participant of, legal or beneficial owner of, or strategic advisor to the
relevant acquiror, or (b) the occurrence of a Material Violation of this
Agreement.


7.   Mutual Releases.


(a)           Ash, for himself and his legal representatives, heirs, executors,
administrators, successors and assigns (hereinafter individually and
collectively referred to as, the “Ash Releasor”), for good and valuable
consideration from the Company, the receipt and sufficiency of which are hereby
acknowledged, hereby irrevocably, unconditionally and completely releases and
forever discharges, to the maximum extent permitted by applicable law, the
Company and its past, present and future officers, directors, employees,
stockholders, agents, representatives, affiliates, predecessors, successors, and
assigns (hereinafter individually and collectively referred to as, the “Ash
Releasee”), from any and all actions, causes of action, claims, rights, and
demands of every kind and nature, in law or equity, whether known or unknown,
suspected or unsuspected, which the Ash Releasor now has, may have or has ever
had against any Ash Releasee, from the beginning of the world to the date of
this Agreement (each, a “Ash Claim”), including (without limitation) any
obligation of or claim against any or all Ash Releasees (i) for payment of
(other than pursuant to this Agreement), remuneration for, reimbursement of, or
indemnification for, any amount, (ii) with respect to the grant, sale,
ownership, transfer, repurchase, or issuance of any equity securities of the
Company or any or entitlement or right to acquire any equity securities of the
Company (including (without limitation) any options or warrants) to, by or for
the benefit of the Ash Releasor (except pursuant to the Option Certificates, as
amended hereby), and (iii) in connection with or in respect of any other
agreement, matter, event, agreement, understanding, occurrence or circumstance;
provided, that nothing in this Section 7(a) shall constitute a release by Ash of
any rights to indemnification that Ash has pursuant to the bylaws and/or the
certificate of incorporation of the Company for claims against Ash related to
Ash’s service as a director or officer of the Company prior to the date of this
Agreement.  The Ash Releasor acknowledges and admits that, except as otherwise
expressly provided in this Section 7(a) or Section 7(c), the release set forth
in this Section 7(a) includes a release of all unknown and unsuspected claims
existing as of the date of this Agreement, and the Ash Releasor expressly waives
and releases any and all rights limiting such releases under the laws of any
applicable jurisdiction to the maximum extent permitted by applicable law.


The Ash Releasor covenants and agrees that the Ash Releasor shall not initiate
or voluntarily participate in, or provide assistance with respect to, any legal
action, claim or proceeding, against any Ash Releasee for or in respect of any
Ash Claims released pursuant to this Section 7(a).


The Ash Releasor acknowledges and agrees that all Ash Releasees who or which are
not parties to this Agreement are third party beneficiaries of this Section
7(a), and are entitled to independently enforce the provisions hereof.


The nature of Ash Claims covered by the releases and covenant not to sue
provided in this Section 7(a) includes, without limitation, all actions or
demands in any way based on Ash’s employment with the Company, the terms and
conditions of such service relationship, or the termination of such service
relationship.  More specifically, all of the following are included (without
limitation) in the types of Ash Claims that are barred by the releases and
covenant not to sue provided in this Section 7(a):  (i) contract claims (whether
express or implied), (ii) tort claims (such as for defamation or emotional
distress), (iii) claims under federal, state and municipal laws, regulations,
ordinances or court decisions of any kind, (iv) claims of discrimination,
harassment or retaliation, whether based on race, color, religion, gender, sex,
age, sexual orientation, handicap or disability, national origin, or any other
legally protected class, (v) claims under the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the
Equal Pay Act of 1962, the Americans with Disabilities Act of 1990, the Workers
Adjustment and Retraining Notification Act, or any other federal, state or local
statute or ordinance, (vi) claims under Employee Retirement Income Security Act,
the Fair Labor Standards Act, state wage payment laws and state wage and hour
laws; and (vii) claims for wrongful discharge.


 
-8-

--------------------------------------------------------------------------------

 
(b)           The Company, for good and valuable consideration from Ash, the
receipt and sufficiency of which are hereby acknowledged, hereby irrevocably,
unconditionally and completely releases and forever discharges, to the maximum
extent permitted by applicable law, Ash and his heirs, executors,
administrators, successors and assigns (hereinafter individually and
collectively referred to as, the “Company Releasee”), from any and all actions,
causes of action, claims, rights, and demands of every kind and nature, in law
or equity, whether known or unknown, suspected or unsuspected, which the Company
now has, may have or has ever had against any Company Releasee, from the
beginning of the world to the date of this Agreement (each, a “Company Claim”),
other than any Company Claim arising under this Agreement, and any Company Claim
relating to any gross negligence, willful misconduct, criminal act, fraud,
embezzlement or theft by Ash in connection with the Company’s business or any
assets of the Company or of any other Person for whom or which the Company holds
or controls any assets.  The Company acknowledges and admits that, except as
otherwise expressly provided in this Section 7(b) or Section 7(c), the release
set forth in this Section 7(b) includes a release of all unknown and unsuspected
claims existing as of the date of this Agreement, and the Company expressly
waives and releases any and all rights limiting such releases under the laws of
any applicable jurisdiction to the maximum extent permitted by applicable law.


(c)           Nothing in this Section 7 shall (i) preclude any party from
enforcing the terms of this Agreement, (ii) constitute a release of claims in
respect of events or circumstances occurring after the date of this Agreement,
or (iii) be treated as an admission of, or in any other manner be construed as
an implication of, any liability, wrongdoing, or violation of law by either
party.


8.   Representations and Warranties.  Ash represents, warrants and covenants to
the Company as of the date of this Agreement that Ash has the legal capacity,
power, authority and right to execute and deliver this Agreement, to perform
Ash’s obligations hereunder, and to consummate the transactions contemplated
hereby (in each case without requiring the consent of Ash’s spouse or another
Person), and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby.  Ash also represents and warrants to the Company as of the
date of this Agreement that this Agreement has been duly executed and delivered
by Ash and constitutes the legal, valid and binding obligations of Ash,
enforceable against Ash in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights and general principles of
equity.  Ash further represents and warrants to the Company as of the date of
this Agreement that Ash has had ample opportunity to consult with legal counsel
of his own choosing in connection with the review, negotiation, execution and
delivery of this Agreement, that he has read and understands this Agreement,
that he has affixed his signature hereto voluntarily and without coercion, and
that the waivers and releases he has made and the terms he has agreed to herein
are knowing, conscious and with full appreciation that he is forever foreclosed
from pursuing any of the rights so waived.  Ash further represents and warrants
to the Company that, as of the date of this Agreement, Ash is the sole owner of
all right, title and interest in and to all Ash Claims and all Assigned IP, and
Ash has not entered into any other agreement or commitment relating to the
assignment, transfer, pledge or other conveyance of any Ash Claim or Assigned
IP, or any right, title or interest therein.  Ash further represents, warrants
and covenants to the Company as follows as of the date of this Agreement:  (a)
Ash is the sole owner of all right, title and interest in and to the Vested
Options and of the other options represented by the Option Certificates (which
are terminated by this Agreement), and Ash has not entered into any agreement
relating to the assignment, transfer, pledge or other conveyance of or
encumbrance of all or any portion of such options or any right, title or
interest therein; (b) giving effect to this Agreement, the Vested Options are
the sole and entire interest that Ash holds in the Company; (c) Ash has no right
or entitlement to acquire any other securities of, or interest in, the Company,
now or in the future; and (d) Ash holds all Vested Options and all other options
represented by the Option Certificates (which are terminated by this Agreement)
free and clear of any liens, claims and encumbrances.


 
-9-

--------------------------------------------------------------------------------

 
9.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THEREOF).


10.   CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL COURT, OR STATE
COURT OF NEW JERSEY LOCATED IN MONMOUTH COUNTY, NEW JERSEY, AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE LITIGATED EXCLUSIVELY
IN SUCH COURTS (EXCEPT AS REQUIRED IN CONNECTION WITH APPEALS AND ACTIONS TO
ENFORCE JUDGMENTS RENDERED BY SUCH COURTS IN OTHER JURISDICTIONS).  EACH OF THE
PARTIES HERETO AGREES NOT TO COMMENCE ANY LEGAL PROCEEDING RELATED HERETO EXCEPT
IN SUCH COURT (EXCEPT AS REQUIRED IN CONNECTION WITH APPEALS AND ACTIONS TO
ENFORCE JUDGMENTS RENDERED BY SUCH COURTS IN OTHER JURISDICTIONS).  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION WHICH HE, SHE OR IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING IN ANY SUCH
COURT AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF
THE PARTIES HERETO HEREBY AGREES THAT THEY MAY BE SERVED WITH LEGAL PROCESS IN
THE MANNER PROVIDED FOR DELIVERY OF NOTICE IN SECTION 17, AS WELL AS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, IN CONNECTION WITH ANY ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


11.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE, SHE OR IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH OF THE PARTIES HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.


 
-10-

--------------------------------------------------------------------------------

 
12.   Further Assurances.  Each of Ash and the Company hereby covenants and
agrees that, at any time and from time to time after the date hereof, at the
request of the other party hereto or its permitted successors or assigns, he or
it will (a) promptly and duly execute and deliver, or cause to be executed and
delivered, all such further documents and instruments, and (b) promptly take all
such other and further action, in each case as may be reasonably requested by
the relevant requesting party to further evidence, implement or effectuate the
provisions of this Agreement.


13.   Enforceability; Interpretation.  It is the desire and intent of the
parties hereto that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
then such provision shall be deemed amended to delete there from the portion
thus adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of such provision in the particular jurisdiction
in which such adjudication is made. This Agreement shall be interpreted without
regard to any presumption or rule requiring construction against the party who
or which caused it to be drafted.  The Section and paragraph headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.


14.   Counterparts.  This Agreement may be executed in one or more counterparts,
and each such executed counterpart hereof (including (without limitation)
executed counterparts delivered by facsimile or e-mail) shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.


15.   Entire Agreement; Amendments and Waivers.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior agreements and understandings with respect to such
subject matter, including the Employment Agreement.  No modification, amendment
or waiver of any provision of this Agreement, no consent required by this
Agreement, nor any consent to any departure herefrom, shall be effective unless
it is in writing and signed by the parties hereto.  Such modification,
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.


16.   Benefitted Parties; Assignment.  This Agreement is binding upon and inures
to the benefit of (a) Ash and Ash’s legal representatives, heirs, executors,
administrators, successors, and assigns, (b) the Company and its successors, and
assigns, (c) with respect to Section 7(a), all Ash Releasees and (d) with
respect to Section 7(b), all Company Releasees.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable without the
prior written consent of the Company.  The Company may assign this Agreement
and/or its rights, interests and obligations hereunder without consent of or
notice to Ash.  Any instrument purporting to make an assignment by Ash in
violation of this Section 16 shall be void and of no effect.


17.   Notice.  Notices or communications which must or may be given pursuant to
this Agreement shall be in writing and delivered by registered or certified mail
(return receipt requested), by e-mail or facsimile (in each case with
confirmation of receipt), by personal delivery, or by overnight courier
(signature required), in each case to the address, e-mail address or facsimile
number of the intended recipient as set forth on the signature page hereto or
such other address, e-mail address or facsimile number as may be supplied by the
intended recipient to the other party hereto by written notice in accordance
with this provision, and shall be effective when received.


 
-11-

--------------------------------------------------------------------------------

 
18.   409A Compliance.   This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and will be
interpreted in a manner intended to comply with Section 409A of the
Code.  Notwithstanding anything herein to the contrary, (i) the termination of
Ash’s employment with the Company is intended to qualify as a “separation from
service” within the meaning of Section 409A of the Code (and any related
regulations or other pronouncements thereunder), and (ii) if any other payments
of money or other benefits due to him hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that is likely not to cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to Ash
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to Ash in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  The Company
shall consult with Ash in good faith regarding the implementation of the
provisions of this Section 18; provided, that none of the Company or any of its
directors, officers, employees or representatives shall have any obligation or
liability to Ash with respect thereto.

 


[Signature Page Follows]
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed, or have caused their duly authorized representative to execute, this
Separation and Release Agreement as of the date first above written.



  PACIFICHEALTH LABORATORIES, INC.                                  
 
By:
/s/ Frederick G. Duffner      
Frederick G. Duffner
President
Address: 100 Matawan Road, Suite 420
                  Matawan, NJ 07747

 
 


 

         
 
   
/s/ Jason Ash
 
 
   
JASON ASH
 
 
   
Address:_______________________________
  _______________________________
  _______________________________
Facsimile:_______________________________
E-Mail:_________________________________
 





 
 
-13-

--------------------------------------------------------------------------------

 
EXHIBIT A


OPTION CERTIFICATE
 


This Option Certificate evidences an Option ("Option") to purchase shares
("Option Shares") of Common Stock, par value $.0025, of PacificHealth
Laboratories, Inc. (the "Company") granted to JASON ASH (the "Optionee"). The
Option and Option Shares are not part of or issued under any stock option plan
of the Company, but all terms and conditions of the Company’s 2000 Incentive
Stock Option Plan (“Plan”) which are not inconsistent with the following terms,
or the relevant provisions of the Employment Agreement, are incorporated herein
by reference and shall apply to the Option. The Option and Option Shares are
subject to the terms, conditions, limitations and restrictions set forth in the
Plan and the following terms and conditions:


a.           The effective date of the grant of the Option is November 28, 2007,
and the number of Option Shares that may be purchased upon exercise of the
Option is SIX HUNDRED THOUSAND (600,000) shares (the Option Shares").


b.           The Option Price shall be $0.65 per Option Share.


c.           The Option shall vest, subject to the provisions for early
termination set forth herein and in the Plan, as to 150,000 shares on January 3,
2009; as to 150,000 shares on January 3, 2010; as to 150,000 shares on January
3, 2011; and as to 150,000 shares on January 3, 2012.

 
d.           The Option shall be exercisable to purchase Option Shares beginning
on the date the Option vests as to such Shares, and shall terminate as to vested
Option Shares on January 3, 2013, unless sooner terminated pursuant to the Plan.


e.           The Option may not be exercised as to any Option Share prior to the
time that the Option becomes vested as to such Share.


f.           The Option Price is payable at the time of exercise and shall be
paid at the election of the Optionee (i) in cash; or (ii) in such other manner
as may be approved by the Board of Directors or Committee of the Board then
administering the Plan.




IN WITNESS WHEREOF, this Option Certificate has been executed on behalf of the
Company by a duly authorized officer effective as of the 5th day of December
2007.
 

  PACIFICHEALTH LABORATORIES, INC.                          
 
By:
/s/ Robert Portman       Robert Portman, President  

 
 
-14-

--------------------------------------------------------------------------------

 
EXHIBIT B


OPTION CERTIFICATE
 


This Option Certificate evidences an Option ("Option") to purchase shares
("Option Shares") of Common Stock, par value $0.0025, of PacificHealth
Laboratories, Inc. (the "Company") granted to JASON ASH (the "Optionee"). The
Option and Option Shares are not part of or issued under any stock option plan
of the Company, but all terms and conditions of the Company’s 2000 Incentive
Stock Option Plan (“Plan”) which are not inconsistent with the following terms,
or the relevant provisions of the Employment Agreement, are incorporated herein
by reference and shall apply to the Option. The Option and Option Shares are
subject to the terms, conditions, limitations and restrictions set forth in the
Plan and the following terms and conditions:


a.           The effective date of the grant of the Option is June 24, 2009, and
the number of Option Shares that may be purchased upon exercise of the Option is
TWO HUNDRED THOUSAND (200,000) shares (the Option Shares").


b.           The Option Price shall be $0.28 per Option Share.


c.           The Option shall vest, subject to the provisions for early
termination set forth herein and in the Plan, as to 50,000 shares on June 24,
2010; as to 50,000 shares on June 24, 2011; as to 50,000 shares on June 24,
2012; and as to 50,000 shares on June 24, 2013.

 
d.           The Option shall be exercisable to purchase Option Shares beginning
on the date the Option vests as to such Shares, and shall terminate as to vested
Option Shares on June 24, 2014, unless sooner terminated pursuant to the Plan.


e.           The Option may not be exercised as to any Option Share prior to the
time that the Option becomes vested as to such Share.


f.           The Option Price is payable at the time of exercise and shall be
paid at the election of the Optionee (i) in cash; or (ii) in such other manner
as may be approved by the Board of Directors or Committee of the Board then
administering the Plan.




IN WITNESS WHEREOF, this Option Certificate has been executed on behalf of the
Company by a duly authorized officer effective as of the 24th day of June 2009.
 

  PACIFICHEALTH LABORATORIES, INC.                          
 
By:
/s/Stephen P. Kuchen       Stephen P. Kuchen, CFO  


-15-


 